Citation Nr: 1758968	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-23 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, from March 1973 to February 1979, and from October 1984 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office.  

In March 2017, the Board denied the instant claims.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  The parties entered into a Joint Motion for Partial Remand (JMPR).  In an Order of October 2017, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional VA examination is required to determine whether it is at least as likely as not that the Veteran's bilateral shoulder disabilities are related to his military service or a service-connected disability.  The JMPR specifically indicated that the March 2013 examination on which the Board's prior denial was based failed to adequately address whether or not his service-connected cervical spine condition aggravated either his right or left shoulder disability.  Accordingly, this must also be considered by the examiner.

The record also indicates that the Veteran continues to receive treatment from VA, and updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2.  After completing the foregoing and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a bilateral shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's degenerative joint disease, or any other shoulder disability found on examination, was at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by his active military service, or caused or aggravated by a service-connected disability, including arthritis of his cervical spine.
The examiner should provide an explanation for all conclusions reached.  As part of his or her opinion, the examiner is asked to comment on the Veteran's statements of continuous or recurrent bilateral shoulder trouble since falling from an armored personnel carrier during service.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




